Exhibit 10.1

ALKERMES plc

 

Amended and Restated 2008 Stock Option and Incentive Plan

 

SECTION 1.  GENERAL PURPOSE OF THE PLAN; DEFINITIONS

The name of the plan is the Alkermes plc Amended and Restated 2008 Stock Option
and Incentive Plan (the “Plan”).  The Alkermes, Inc. 2008 Stock Option and
Incentive Plan is amended and restated in connection with a business combination
transaction pursuant to which Alkermes, Inc. (the “Company”) would become a
wholly owned subsidiary of a new holding company to be named Alkermes plc, an
Irish public limited company (the “Parent”).  The purpose of the Plan is to
encourage and enable the officers, employees, Non-Employee Directors and other
key persons (including consultants and prospective employees) of the  Parent and
its Subsidiaries upon whose judgment, initiative and efforts the Parent and its
Subsidiaries largely depend for the successful conduct of their business to
acquire a proprietary interest in the Parent.  It is anticipated that providing
such persons with a direct stake in the Parent’s welfare will assure a closer
identification of their interests with those of the Parent and its stockholders,
thereby stimulating their efforts on the Parent’s and its Subsidiaries’ behalf
and strengthening their desire to remain with the Parent and its Subsidiaries.

 

The following terms shall be defined as set forth below:

 

“Act” means the Securities Act of 1933, as amended, and the rules and
regulations thereunder.

 

“Administrator” means the compensation committee of the Board or a similar
committee performing the functions of the compensation committee and which is
comprised of not less than two Non-Employee Directors who are independent.

 

“Award” or “Awards,” except where referring to a particular category of grant
under the Plan, shall include Incentive Stock Options, Non-Qualified Stock
Options, Restricted Stock Awards, Restricted Stock Unit Awards, Cash-Based
Awards and Performance Share Awards.

 

“Award Certificate” means a written or electronic certificate setting forth the
terms and provisions applicable to an Award granted under the Plan.  Each Award
Certificate is subject to the terms and conditions of the Plan.

 

“Board” means the Board of Directors of the Parent.

 

“Cash-Based Award” means an Award entitling the recipient to receive a
cash-denominated payment.

 

“Code” means the Internal Revenue Code of 1986, as amended, and any successor
Code, and related rules, regulations and interpretations.

 





--------------------------------------------------------------------------------

 



“Companies Act” means the Irish Companies Act of 2014, all enactments which are
to be read as one, or construed or read together as one with the Irish Companies
Act of 2014 and every statutory modification or reenactment thereof for the time
being in force. 

 

“Covered Employee” means an employee who is a “Covered Employee” within the
meaning of Section 162(m) of the Code.

 

“Effective Date” means the date on which the Plan is approved by stockholders as
set forth in Section 18.

 

“Exchange Act” means the Securities Exchange Act of 1934, as amended, and the
rules and regulations thereunder.

 

“Fair Market Value” of the Stock on any given date for purposes of the Plan,
unless otherwise required by any applicable provision of the Code or any
regulations issued thereunder, means the fair market value of the Stock
determined in good faith by the Administrator; provided, however, that if the
Stock is admitted to quotation on the National Association of Securities Dealers
Automated Quotation System (“NASDAQ”), NASDAQ Global Market or another national
securities exchange, the determination shall be made by reference to the closing
price reported by NASDAQ or such other exchange.  If the market is closed on
such date, the determination shall be made by reference to the last date
preceding such date for which the market is open.

 

“Incentive Stock Option” means any Stock Option designated and qualified as an
“incentive stock option” as defined in Section 422 of the Code.

 

“Non-Employee Director” means a member of the Board who is not also an employee
of the Parent or any Subsidiary.

 

“Non-Qualified Stock Option” means any Stock Option that is not an Incentive
Stock Option.

 

“Option” or “Stock Option” means any option to purchase shares of Stock granted
pursuant to Section 5.

 

“Performance-Based Award” means any Restricted Stock Award, Restricted Stock
Unit Award, Performance Share Award or Cash-Based Award granted to a Covered
Employee that is intended to qualify as “performance-based compensation” under
Section 162(m) of the Code and the regulations promulgated thereunder.

 

“Performance Criteria” means the criteria that the Administrator selects for
purposes of establishing the Performance Goal or Performance Goals for an
individual for a Performance Cycle.  The Performance Criteria (which shall be
applicable to the organizational level specified by the Administrator,
including, but not limited to, the Parent or a unit, division, group, or a
Subsidiary ) that will be used to establish Performance Goals are limited to the
following: earnings before interest, taxes, depreciation and amortization, net
income (loss) (either before or after interest, taxes, depreciation and/or
amortization), changes in the market price of the Stock,

2

--------------------------------------------------------------------------------

 



economic value-added, initiation or completion of clinical trials, results of
clinical trials, drug development or commercialization milestones, collaboration
milestones, operational measures including production capacity and capability,
hiring and retention of key managers, expense management, capital raising
transactions, sales or revenue, acquisitions or strategic transactions,
operating income (loss), cash flow (including, but not limited to, operating
cash flow and free cash flow), return on capital, assets, equity, or investment,
stockholder returns, gross or net profit levels, operating margins, earnings
(loss) per share of Stock and sales or market shares, any of which may be
measured either in absolute terms or as compared to any incremental increase or
as compared to results of a peer group.

 

“Performance Cycle” means one or more periods of time, which may be of varying
and overlapping durations, as the Administrator may select, over which the
attainment of one or more Performance Criteria will be measured for the purpose
of determining a grantee’s right to and the payment of a Restricted Stock Award,
Restricted Stock Unit Award, Performance Share Award or Cash-Based Award.  Each
such period shall not be less than 12 months.

 

“Performance Goals” means the specific goals established in writing by the
Administrator for a Performance Cycle based upon the Performance Criteria. 

 

“Performance Share Award” means an Award entitling the recipient to acquire
shares of Stock upon the attainment of specified Performance Goals.

 

“Restricted Stock Award” means an Award entitling the recipient to acquire, at
such purchase price (which may be zero) as determined by the Administrator,
shares of Stock subject to such restrictions and conditions as the Administrator
may determine at the time of grant.

 

“Restricted Stock Unit Award” means an Award of phantom stock units to a
grantee.

 

“Sale Event” shall mean (i) the sale of all or substantially all of the assets
of the Parent on a consolidated basis to an unrelated person or entity, (ii) a
merger, reorganization or consolidation in which the outstanding shares of Stock
are converted into or exchanged for securities of the successor entity and the
holders of the Parent’s outstanding voting power immediately prior to such
transaction do not own a majority of the outstanding voting power of the
successor entity immediately upon completion of such transaction, or (iii) the
sale of all of the Stock to an unrelated person or entity.

 

“Sale Price” means the value as determined by the Administrator of the
consideration payable, or otherwise to be received by stockholders, per share of
Stock pursuant to a Sale Event.

 

“Section 409A” means Section 409A of the Code and the regulations and other
guidance promulgated thereunder.

 

“Stock” means the Common Stock, par value $.01 per share, of Parent, subject to
adjustments pursuant to Section 3.

 

“Subsidiary” means the Company and any corporation or other entity in which the
Parent has at least a 50 percent interest, either directly or indirectly.



3

--------------------------------------------------------------------------------

 



 

“Ten Percent Owner” means an employee who owns or is deemed to own (by reason of
the attribution rules of Section 424(d) of the Code) more than 10 percent of the
combined voting power of all classes of stock of the Parent or any parent or
subsidiary corporation of the Parent, within the meaning of Section 424 of the
Code.

 

SECTION 2.  ADMINISTRATION OF PLAN; ADMINISTRATOR AUTHORITY TO SELECT GRANTEES
AND DETERMINE AWARDS

 

(a)Administration of Plan.  The Plan shall be administered by the Administrator.

 

(b)Powers of Administrator.  The Administrator shall have the power and
authority to grant Awards consistent with the terms of the Plan, including the
power and authority:

 

(i) to select the individuals to whom Awards may from time to time be granted;

 

(ii)to determine the time or times of grant, and the extent, if any, of
Incentive Stock Options, Non-Qualified Stock Options, Restricted Stock Awards,
Restricted Stock Unit Awards, Cash-Based Awards and Performance Share Awards, or
any combination of the foregoing, granted to any one or more grantees;

 

(iii)to determine the number of shares of Stock to be covered by any Award;

 

(iv)to determine and modify from time to time the terms and conditions,
including restrictions, not inconsistent with the terms of the Plan, of any
Award, which terms and conditions may differ among individual Awards and
grantees, and to approve the form of written (or electronic) instruments
evidencing the Awards;

 

(v)subject to the provisions of Sections 6(d) and 7(a), to accelerate at any
time the exercisability or vesting of all or any portion of any Award;

 

(vi)subject to the provisions of Section 5(a)(ii), to extend at any time the
period in which Stock Options may be exercised; and

 

(vii)at any time to adopt, alter and repeal such rules, guidelines and practices
for administration of the Plan and for its own acts and proceedings as it shall
deem advisable; to interpret the terms and provisions of the Plan and any Award
(including related written and electronic instruments); to make all
determinations it deems advisable for the administration of the Plan; to decide
all disputes arising in connection with the Plan; and to otherwise supervise the
administration of the Plan.

 

All decisions and interpretations of the Administrator shall be binding on all
persons, including the Parent, Subsidiaries and Plan grantees.

 

(c)Delegation of Authority to Grant Options.  Subject to applicable law, the
Administrator, in its discretion, may delegate to a subcommittee comprised of
one or more

4

--------------------------------------------------------------------------------

 



members of the Board all or part of the Administrator’s authority and duties
with respect to the granting of Options to employees who are not subject to the
reporting and other provisions of Section 16 of the Exchange Act.  Any such
delegation by the Administrator shall include a limitation as to the amount of
Options that may be granted during the period of the delegation and shall
contain guidelines as to the determination of the exercise price and the vesting
criteria.  The Administrator may revoke or amend the terms of a delegation at
any time but such action shall not invalidate any prior actions of the
Administrator’s delegate or delegates that were consistent with the terms of the
Plan.

 

(d)Award Certificates.  Awards under the Plan shall be evidenced by Award
Certificates that set forth the terms, conditions and limitations for each Award
which may include, without limitation, the term of an Award and the provisions
applicable in the event employment or service terminates.

 

(e)Indemnification.  Subject to Section 235 of Companies Act, neither the Board
nor the Administrator, nor any member of either or any delegate thereof, shall
be liable for any act, omission, interpretation, construction or determination
made in good faith in connection with the Plan, and the members of the Board and
the Administrator (and any delegate thereof) shall be entitled in all cases to
indemnification and reimbursement by the Parent in respect of any claim, loss,
damage or expense (including, without limitation, reasonable attorneys’ fees)
arising or resulting therefrom to the fullest extent permitted by law and/or
under the Parent’s articles or bylaws or any directors’ and officers’ liability
insurance coverage which may be in effect from time to time and/or any
indemnification agreement between such individual and the Parent.

 

(f)Foreign Award Recipients.  Notwithstanding any provision of the Plan to the
contrary, in order to comply with the laws in other countries in which the
Parent and its Subsidiaries operate or have employees or other individuals
eligible for Awards, the Administrator, in its sole discretion, shall have the
power and authority to: (i) determine which Subsidiaries shall be covered by the
Plan; (ii) determine which individuals outside the United States are eligible to
participate in the Plan; (iii) modify the terms and conditions of any Award
granted to individuals outside the United States to comply with applicable
foreign laws; (iv) establish subplans and modify exercise procedures and other
terms and procedures, to the extent the Administrator determines such actions to
be necessary or advisable (and such subplans and/or modifications shall be
attached to the Plan as appendices); provided, however, that no such subplans
and/or modifications shall increase the share limitations contained in Section
3(a) hereof; and (v) take any action, before or after an Award is made, that the
Administrator determines to be necessary or advisable to obtain approval or
comply with any local governmental regulatory exemptions or
approvals.  Notwithstanding the foregoing, the Administrator may not take any
actions hereunder, and no Awards shall be granted, that would violate the
Exchange Act or any other applicable United States securities law, the Code, or
any other applicable United States governing statute or law.

 

SECTION 3.  STOCK ISSUABLE UNDER THE PLAN; MERGERS; SUBSTITUTION

 

(a)Stock Issuable.  The maximum number of shares of Stock reserved and available
for issuance under the Plan shall be the sum of (i) 2,155,281, which constitutes
the number of shares of Stock available for grant on the Effective Date under
the Alkermes, Inc. Amended and

5

--------------------------------------------------------------------------------

 



Restated 1999 Stock Option  Plan, the Alkermes, Inc. 2002 Restricted Stock Award
Plan, the Alkermes, Inc. 2006 Stock Option Plan For Non-Employee Directors, and
the Alkermes Inc. 2008 Stock Option and Incentive Plan (as amended September 12,
2011) (together, the “Old Stock Plans”), plus (ii) the number of shares of Stock
underlying any grants pursuant to the Old Stock Plans that are forfeited,
cancelled, repurchased or terminated (other than by exercise) from and after the
Effective Date, plus (iii) the number of shares of Stock underlying any grants
under the Plan that are forfeited, cancelled, repurchased or  terminated (other
than by exercise).  For purposes of this limitation, the shares of Stock
underlying any Awards that are forfeited, canceled or otherwise terminated
(other than by exercise) shall be added back to the shares of Stock available
for issuance under the Plan.  Shares tendered or held back upon exercise of an
Option or settlement of an Award to cover the exercise price or tax withholding
shall not be available for future issuance under the Plan.  In addition, upon
net exercise of Options, the gross number of shares exercised shall be deducted
from the total number of shares remaining available for issuance under the
Plan.  Subject to such overall limitations, shares of Stock may be issued up to
such maximum number pursuant to any type or types of Award; provided, however,
that Stock Options with respect to no more than 4,000,000 shares of Stock may be
granted to any one individual grantee during any one calendar year period and no
more than 6,400,000 shares of the Stock may be issued in the form of Incentive
Stock Options.  The shares available for issuance under the Plan may be
authorized but unissued shares of Stock or shares of Stock reacquired by the
Parent.

 

(b)Effect of Awards.  The grant of any full value Award (i.e., an Award other
than an Option) shall be deemed, for purposes of determining the number of
shares of Stock available for issuance under Section 3(a), as an Award of two
shares of Stock for each such share of Stock actually subject to the Award and
shall be treated similarly if returned to reserve status when forfeited or
canceled as provided in Section 3(a).  The grant of an Option shall be deemed,
for purposes of determining the number of shares of Stock available for issuance
under Section 3(a), as an Award for one share of Stock for each such share of
Stock actually subject to the Award.

 

(c)Changes in Stock.  Subject to Section 3(d) hereof, if, as a result of any
reorganization, recapitalization, reclassification, stock dividend, stock split,
reverse stock split or other similar change in the Parent’s capital stock, the
outstanding shares of Stock are increased or decreased or are exchanged for a
different number or kind of shares or other securities of the Parent, or
additional shares or new or different shares or other securities of the Parent
or other non-cash assets are distributed with respect to such shares of Stock or
other securities, or, if, as a result of any merger or consolidation, sale of
all or substantially all of the assets of the Parent, the outstanding shares of
Stock are converted into or exchanged for securities of the Parent or any
successor entity (or a parent or subsidiary thereof), the Administrator shall
make an appropriate or proportionate adjustment in (i) the maximum number of
shares reserved for issuance under the Plan, including the maximum number of
shares that may be issued in the form of Incentive Stock Options, (ii) the
number of Stock Options that can be granted to any one individual grantee and
the maximum number of shares that may be granted under a Performance-Based
Award, (iii) the number and kind of shares or other securities subject to any
then outstanding Awards under the Plan, (iv) the repurchase price, if any, per
share subject to each outstanding Restricted Stock Award, (v) the number of
Stock Options automatically granted to Non-Employee Directors, and (vi) the
price for each share subject to any then outstanding Stock

6

--------------------------------------------------------------------------------

 



Options under the Plan, without changing the aggregate exercise price (i.e., the
exercise price multiplied by the number of Stock Options) as to which such Stock
Options remain exercisable.  The Administrator shall also make equitable or
proportionate adjustments in the number of shares subject to outstanding Awards
and the exercise price and the terms of outstanding Awards to take into
consideration cash dividends paid other than in the ordinary course or any other
extraordinary corporate event.  The adjustment by the Administrator shall be
final, binding and conclusive.  No fractional shares of Stock shall be issued
under the Plan resulting from any such adjustment, but the Administrator in its
discretion may make a cash payment in lieu of fractional shares.

 

(d)Mergers and Other Transactions.  Except as the Administrator may otherwise
specify with respect to particular Awards in the relevant Award documentation,
in the case of and subject to the consummation of a Sale Event, all Options that
are not exercisable immediately prior to the effective time of the Sale Event
shall become fully exercisable as of the effective time of the Sale Event, all
other Awards with time-based vesting, conditions or restrictions shall become
fully vested and nonforfeitable as of the effective time of the Sale Event and
all other Awards with conditions and restrictions relating to the attainment of
performance goals may become vested and nonforfeitable in connection with a Sale
Event in the Administrator’s discretion.  Upon the effective time of the Sale
Event, the Plan and all outstanding Awards granted hereunder shall terminate,
unless provision is made in connection with the Sale Event in the sole
discretion of the parties thereto for the assumption or continuation of Awards
theretofore granted by the successor entity, or the substitution of such Awards
with new Awards of the successor entity or parent thereof, with appropriate
adjustment as to the number and kind of shares and, if appropriate, the per
share exercise prices, as such parties shall agree (after taking into account
any acceleration hereunder).  In the event of such termination, the Company
shall make or provide for a cash payment to the grantees holding Options, in
exchange for the cancellation thereof, in an amount equal to the difference
between (A) the Sale Price multiplied by the number of shares of Stock subject
to outstanding Options (to the extent then exercisable (after taking into
account any acceleration hereunder) at prices not in excess of the Sale Price)
and (B) the aggregate exercise price of all such outstanding Options.

 

(e)Substitute Awards.  The Administrator may grant Awards under the Plan in
substitution for stock and stock based awards held by employees, directors or
other key persons of another corporation in connection with the merger or
consolidation of the employing corporation with the Parent or a Subsidiary or
the acquisition by the Parent or a Subsidiary of property or stock of the
employing corporation.  The Administrator may direct that the substitute awards
be granted on such terms and conditions as the Administrator considers
appropriate in the circumstances.  Any substitute Awards granted under the Plan
shall not count against the share limitation set forth in Section 3(a).

 

SECTION 4.  ELIGIBILITY

 

Grantees under the Plan will be such full or part-time officers and other
employees, Non-Employee Directors and key persons (including consultants and
prospective employees) of the Parent and its Subsidiaries as are selected from
time to time by the Administrator in its sole discretion.



7

--------------------------------------------------------------------------------

 



 

SECTION 5.  STOCK OPTIONS

 

Any Stock Option granted under the Plan shall be in such form as the
Administrator may from time to time approve.

 

Stock Options granted under the Plan may be either Incentive Stock Options or
Non-Qualified Stock Options.  Incentive Stock Options may be granted only to
employees of the Parent or any Subsidiary that is a “subsidiary corporation”
within the meaning of Section 424(f) of the Code.  To the extent that any Option
does not qualify as an Incentive Stock Option, it shall be deemed a
Non-Qualified Stock Option.

 

(a)Stock Options Granted to Employees, Non-Employee Directors and Key Persons.
 The Administrator in its discretion may grant Stock Options to eligible
employees, Non-Employee Directors and key persons of the Parent or any
Subsidiary.  Stock Options granted pursuant to this Section 5(a) shall be
subject to the following terms and conditions and shall contain such additional
terms and conditions, not inconsistent with the terms of the Plan, as the
Administrator shall deem desirable.  If the Administrator so determines, Stock
Options may be granted in lieu of cash compensation at the optionee’s election,
subject to such terms and conditions as the Administrator may establish.

 

(i) Exercise Price.  The exercise price per share for the Stock covered by a
Stock Option granted pursuant to this Section 5(a) shall be determined by the
Administrator at the time of grant but shall not be less than 100 percent of the
Fair Market Value on the date of grant.  In the case of an Incentive Stock
Option that is granted to a Ten Percent Owner, the option price of such
Incentive Stock Option shall be not less than 110 percent of the Fair Market
Value on the grant date.

 

(ii)Option Term and Termination.  The term of each Stock Option shall be fixed
by the Administrator, but no Stock Option shall be exercisable more than ten
years after the date the Stock Option is granted.  In the case of an Incentive
Stock Option that is granted to a Ten Percent Owner, the term of such Stock
Option shall be no more than five years from the date of grant.  Unless
otherwise determined by the Administrator on or after the date of grant, if a
grantee’s employment (or other service relationship) with the Parent and its
Subsidiaries terminates for any reason (including if a Subsidiary ceases to be a
Subsidiary of the Parent), the portion of each Stock Option held by the grantee
that is not then exercisable shall be immediately forfeited.  Unless otherwise
determined by the Administrator on or after the date of grant, the grantee may
exercise the exercisable portion of his Stock Options until the earlier of three
months after such date of termination or the expiration of the stated term of
such Stock Option.

 

(iii)Exercisability; Rights of a Stockholder.  Stock Options shall become
exercisable at such time or times, whether or not in installments, as shall be
determined by the Administrator at or after the grant date, provided they shall
not be exercisable for a period of not less than one year from the date of
grant. The Administrator may waive the foregoing restriction in the case of a
grantee's death, disability or retirement

8

--------------------------------------------------------------------------------

 



or upon a Sale Event. Subject to the foregoing, the Administrator may otherwise
at any time accelerate the exercisability of all or any portion of any Stock
Option.  An optionee shall have the rights of a stockholder only as to shares
acquired upon the exercise of a Stock Option and not as to unexercised Stock
Options.

 

(iv)Method of Exercise.  Stock Options may be exercised in whole or in part, by
giving written or electronic notice of exercise to the Company’s delegate,
specifying the number of shares to be purchased.  In the case of a Stock Option
that is not an Incentive Stock Option, unless otherwise determined by the
Administrator on or after the date of grant, payment of the purchase price must
be made by reduction in the number of shares of Stock issuable upon such
exercise, based, in each case, on the Fair Market Value of the Stock on the date
of exercise. If the Administrator determines not to use the above payment method
or in the case of the exercise of Incentive Stock Options, then payment of the
purchase price may be made by one or more of the following methods:

 

(A)In cash, by certified or bank check or other instrument acceptable to the
Administrator;

 

(B)Subject to the consent of the Administrator and on the basis of such form of
surrender agreement as the Administrator may specify, through the delivery (or
attestation to the ownership) of shares of Stock owned by the optionee.  Such
surrendered shares shall be valued at Fair Market Value on the exercise date; or

 

(C)By the optionee delivering to the Parent a properly executed exercise notice
together with irrevocable instructions to a broker to promptly deliver to the
Parent cash or a check payable and acceptable to the Parent for the purchase
price; provided that in the event the optionee chooses to pay the purchase price
as so provided, the optionee and the broker shall comply with such procedures
and enter into such agreements of indemnity and other agreements as the
Administrator shall prescribe as a condition of such payment procedure.

 

Payment instruments will be received subject to collection.  The transfer to the
optionee on the records of the Parent or of the transfer agent of the shares of
Stock to be purchased pursuant to the exercise of a Stock Option will be
contingent upon receipt from the optionee (or a purchaser acting in his stead in
accordance with the provisions of the Stock Option) by the Parent of the full
purchase price for such shares and the fulfillment of any other requirements
contained in the Option Award Certificate or applicable provisions of laws
(including the satisfaction of any withholding taxes that the Parent is
obligated to withhold with respect to the optionee).  In the event an optionee
chooses to pay the purchase price by previously-owned shares of Stock through
the attestation method, the number of shares of Stock transferred to the
optionee upon the exercise of the Stock Option shall be net of the number of
attested shares.  In the event that the Parent establishes, for itself or using
the services of a third party, an automated system for the exercise of Stock
Options, such as a system using an internet website or interactive voice
response, then the paperless exercise of Stock Options may be permitted through
the use of such an automated system.

 



9

--------------------------------------------------------------------------------

 



(v)Annual Limit on Incentive Stock Options.  To the extent required for
“incentive stock option” treatment under Section 422 of the Code, the aggregate
Fair Market Value (determined as of the time of grant) of the shares of Stock
with respect to which Incentive Stock Options granted under the Plan and any
other plan of the Company or its parent and subsidiary corporations become
exercisable for the first time by an optionee during any calendar year shall not
exceed $100,000.  To the extent that any Stock Option exceeds this limit, it
shall constitute a Non-Qualified Stock Option.

 

SECTION 6.  RESTRICTED STOCK AWARDS

 

(a)Nature of Restricted Stock Awards.  The Administrator shall determine the
restrictions and conditions applicable to each Restricted Stock Award at the
time of grant.  Conditions may be based on continuing employment (or other
service relationship) and/or achievement of pre-established performance goals
and objectives.  The terms and conditions of each Restricted Stock Award
Certificate shall be determined by the Administrator, and such terms and
conditions may differ among individual Awards and grantees.

 

(b)Rights as a Stockholder.  Upon the grant of a Restricted Stock Award and
payment of any applicable purchase price, a grantee shall have the rights of a
stockholder with respect to the voting of the Restricted Stock, subject to such
conditions contained in the Restricted Stock Award Certificate.  Unless the
Administrator shall otherwise determine, (i) uncertificated Restricted Stock
shall be accompanied by a notation on the records of the Parent or the transfer
agent to the effect that they are subject to forfeiture until such Restricted
Stock are vested as provided in Section 6(d) below, and (ii) certificated
Restricted Stock shall remain in the possession of the Company until such
Restricted Stock is vested as provided in Section 6(d) below, and the grantee
shall be required, as a condition of the grant, to deliver to the Company such
instruments of transfer as the Administrator may prescribe.

 

(c)Restrictions.  Restricted Stock may not be sold, assigned, transferred,
pledged or otherwise encumbered or disposed of except as specifically provided
herein or in the Restricted Stock Award Certificate.  If a grantee’s employment
(or other service relationship) with the Parent and its Subsidiaries terminates
for any reason (including if a Subsidiary ceases to be a Subsidiary of the
Parent), any Restricted Stock that has not vested at the time of termination
shall automatically, without any requirement of notice to such grantee from, or
other action by or on behalf of, the Parent or its Subsidiaries, be deemed to
have been reacquired by the Parent at its original purchase price (if any) from
such grantee or such grantee’s legal representative simultaneously with such
termination of employment (or other service relationship), and thereafter shall
cease to represent any ownership of the Parent by the grantee or rights of the
grantee as a stockholder.  Following such deemed reacquisition of unvested
Restricted Stock that are represented by physical certificates, a grantee shall
surrender such certificates to the Parent upon request without consideration.

 

(d)Vesting of Restricted Stock.  The Administrator at the time of grant shall
specify the date or dates and/or the attainment of pre-established performance
goals, objectives and other conditions on which the non-transferability of the
Restricted Stock and the Parent’s right of repurchase or forfeiture shall
lapse.  Notwithstanding the foregoing, in the event that any such

10

--------------------------------------------------------------------------------

 



Restricted Stock granted to employees shall have a performance-based goal, the
restriction period with respect to such shares shall not be less than one year,
and in the event any such Restricted Stock granted to employees shall have a
time-based restriction, the total restriction period with respect to such shares
shall not be less than three years; provided, however, that Restricted Stock
with a time-based restriction may become vested incrementally over such
three-year period.  The Administrator may waive the foregoing restriction in the
case of a grantee’s death, disability or retirement or upon a Sale
Event.  Subsequent to such date or dates and/or the attainment of such
pre-established performance goals, objectives and other conditions, the shares
on which all restrictions have lapsed shall no longer be Restricted Stock and
shall be deemed “vested.”  Except as may otherwise be provided by the
Administrator pursuant to the authority reserved in this Section 6, a grantee’s
rights in any shares of Restricted Stock that have not vested shall
automatically terminate upon the grantee’s termination of employment (or other
service relationship) with the Parent and its Subsidiaries for any reason
(including if a Subsidiary ceases to be a Subsidiary of the Parent) and such
shares shall be subject to the provisions of Section 6(c) above.

 

SECTION 7.  RESTRICTED STOCK UNIT AWARDS

 

(a)Nature of Restricted Stock Unit Awards.   The Administrator shall determine
the restrictions and conditions applicable to each Restricted Stock Unit Award
at the time of grant.  Conditions may be based on continuing employment (or
other service relationship) and/or achievement of pre-established performance
goals and objectives.  The terms and conditions of each Restricted Stock Unit
Award Certificate shall be determined by the Administrator, and such terms and
conditions may differ among individual Awards and grantees.  Notwithstanding the
foregoing, in the event that any such Restricted Stock Unit Award granted to
employees shall have a performance-based goal, the restriction period with
respect to such Award shall not be less than one year, and in the event any such
Restricted Stock Unit Award granted to employees shall have a time-based
restriction, the total restriction period with respect to such Award shall not
be less than three years; provided, however, that any Restricted Stock Unit
Award with a time-based restriction may become vested incrementally over such
three-year period.  The Administrator may waive the foregoing restriction in the
case of a grantee’s death, disability or retirement or upon a Sale Event.  At
the end of the restriction period, the Restricted Stock Unit Award, to the
extent vested, shall be settled in the form of shares of Stock.  To the extent
that a Restricted Stock Unit Award is subject to Section 409A, it may contain
such additional terms and conditions as the Administrator shall determine in its
sole discretion in order for such Award to comply with the requirements of
Section 409A.

 

(b)Election to Receive Restricted Stock Unit Awards in Lieu of Compensation.
 The Administrator may, in its sole discretion, permit a grantee to elect to
receive a portion of future cash compensation otherwise due to such grantee in
the form of a Restricted Stock Unit Award.  Any such election shall be made in
writing and shall be delivered to the Company no later than the date specified
by the Administrator and in accordance with Section 409A and such other rules
and procedures established by the Administrator.  Any such future cash
compensation that the grantee elects to defer shall be converted to a fixed
number of phantom stock units (which may be fully vested) based on the Fair
Market Value of Stock on the date the compensation would otherwise have been
paid to the grantee if such payment had not been deferred as

11

--------------------------------------------------------------------------------

 



provided herein.  The Administrator shall have the sole right to determine
whether and under what circumstances to permit such elections and to impose such
limitations and other terms and conditions thereon as the Administrator deems
appropriate. 

 

(c)Rights as a Stockholder.  A grantee shall have the rights as a stockholder
only as to shares of Stock acquired by the grantee upon settlement of a
Restricted Stock Unit Award; provided, however, that the grantee may be credited
with dividend equivalent rights with respect to the phantom stock units
underlying his Restricted Stock Unit Award, subject to such terms and conditions
as the Administrator may determine. 

 

(d)Termination.  Except as may otherwise be provided by the Administrator
pursuant to the authority reserved in Section 7(a), a grantee’s right in all
Restricted Stock Unit Awards that have not vested shall automatically terminate
upon the grantee’s termination of employment (or cessation of service
relationship) with the Parent and its Subsidiaries for any reason (including if
a Subsidiary ceases to be a Subsidiary of the Parent).

 

SECTION 8.  CASH-BASED AWARDS

 

Grant of Cash-Based Awards.  The Administrator may, in its sole discretion,
grant Cash-Based Awards to any grantee in such number or amount and upon such
terms, and subject to such conditions, as the Administrator shall determine at
the time of grant.  The Administrator shall determine the maximum duration of
the Cash-Based Award, the amount of cash to which the Cash-Based Award pertains,
the conditions upon which the Cash-Based Award shall become vested or payable,
and such other provisions as the Administrator shall determine.  Each Cash-Based
Award shall specify a cash-denominated payment amount, formula or payment ranges
as determined by the Administrator.  Payment, if any, with respect to a
Cash-Based Award shall be made in accordance with the terms of the Award and may
be made in cash or in shares of Stock, as the Administrator determines.  Except
as may otherwise be provided by the Administrator pursuant to the authority
reserved in this Section 8, a grantee’s right in all Cash-Based Awards that have
not vested shall automatically terminate upon the grantee’s termination of
employment (or cessation of service relationship) with the Parent and its
Subsidiaries for any reason (including if a Subsidiary ceases to be a Subsidiary
of the Parent).

 

SECTION 9.  PERFORMANCE SHARE AWARDS

 

(a)Nature of Performance Share Awards.  The Administrator may, in its sole
discretion, grant Performance Share Awards independent of, or in connection
with, the granting of any other Award under the Plan.  The Administrator shall
determine whether and to whom Performance Share Awards shall be granted, the
Performance Goals, the Performance Cycles , and such other limitations and
conditions as the Administrator shall determine.

 

(b)Rights as a Stockholder.  A grantee receiving a Performance Share Award shall
have the rights of a stockholder only as to shares actually received by the
grantee under the Plan and not with respect to shares subject to the Award but
not actually received by the grantee.  A grantee shall be entitled to receive
shares of Stock under a Performance Share Award only upon

12

--------------------------------------------------------------------------------

 



satisfaction of all conditions specified in the Performance Share Award
Certificate (or in a performance plan adopted by the Administrator).

 

(c)Termination.  Except as may otherwise be provided by the Administrator either
in the Award Certificate or, subject to Section 15 below, in writing after the
Award Certificate is issued, a grantee’s rights in all Performance Share Awards
shall automatically terminate upon the grantee’s termination of employment (or
cessation of service relationship) with the Parent and its Subsidiaries for any
reason (including if a Subsidiary ceases to be a Subsidiary of the Parent).

 

SECTION 10.  PERFORMANCE-BASED AWARDS TO COVERED EMPLOYEES

 

(a)Performance-Based Awards.  Any employee or other key person providing
services to the Parent or its Subsidiaries and who is selected by the
Administrator may be granted one or more Performance-Based Awards in the form of
a Restricted Stock Award, Restricted Stock Unit Award, Performance Share Awards
or Cash-Based Award payable upon the attainment of Performance Goals that are
established by the Administrator and relate to one or more of the Performance
Criteria, in each case on a specified date or dates or over any period or
periods determined by the Administrator.  The Administrator shall define in an
objective fashion the manner of calculating the Performance Criteria it selects
to use for any Performance Cycle.  Depending on the Performance Criteria used to
establish such Performance Goals, the Performance Goals may be expressed in
terms of overall company performance or the performance of a division, business
unit, or an individual.  The Administrator, in its discretion, may adjust or
modify the calculation of Performance Goals for such Performance Cycle in order
to prevent the dilution or enlargement of the rights of an individual (i) in the
event of, or in anticipation of, any unusual or extraordinary corporate item,
transaction, event or development, (ii) in recognition of, or in anticipation
of, any other unusual or nonrecurring events affecting the Parent or its
Subsidiaries, or the financial statements of the Parent or its Subsidiaries, or
(iii) in response to, or in anticipation of, changes in applicable laws,
regulations, accounting principles, or business conditions provided however,
that the Administrator may not exercise such discretion in a manner that would
increase the Performance-Based Award granted to a Covered Employee.  Each
Performance-Based Award shall comply with the provisions set forth below.

 

(b)Grant of Performance-Based Awards.  With respect to each Performance-Based
Award granted to a Covered Employee, the Administrator shall select, within the
first 90 days of a Performance Cycle (or, if shorter, within the maximum period
allowed under Section 162(m) of the Code) the Performance Criteria for such
grant, and the Performance Goals with respect to each Performance Criterion
(including a threshold level of performance below which no amount will become
payable with respect to such Award).  Each Performance-Based Award will specify
the amount payable, or the formula for determining the amount payable, upon
achievement of the various applicable performance targets.  The Performance
Criteria established by the Administrator may be (but need not be) different for
each Performance Cycle and different Performance Goals may be applicable to
Performance-Based Awards to different Covered Employees.

 

(c)Payment of Performance-Based Awards.  Following the completion of a
Performance Cycle, the Administrator shall meet to review and certify in writing
whether, and to

13

--------------------------------------------------------------------------------

 



what extent, the Performance Goals for the Performance Cycle have been achieved
and, if so, to also calculate and certify in writing the amount of the
Performance-Based Awards earned for the Performance Cycle.  The Administrator
shall then determine the actual size of each Covered Employee’s
Performance-Based Award, and, in doing so, may reduce or eliminate the amount of
the Performance-Based Award for a Covered Employee if, in its sole judgment,
such reduction or elimination is appropriate.

 

(d)Maximum Award Payable.  The maximum Performance-Based Award payable to any
one Covered Employee under the Plan for any twelve month period constituting all
or part of  a Performance Cycle is 4,000,000 Shares (subject to adjustment as
provided in Section 3(b) hereof) or $25 million in the case of a
Performance-Based Award that is a Cash-Based Award.

 

SECTION 11.  TRANSFERABILITY OF AWARDS

 

(a)Transferability.  Except as provided in Section 11(b) below, during a
grantee’s lifetime, his or her Awards shall be exercisable only by the grantee,
or by the grantee’s legal representative or guardian in the event of the
grantee’s incapacity.  No Awards shall be sold, assigned, transferred or
otherwise encumbered or disposed of by a grantee other than by will or by the
laws of descent and distribution or pursuant to a domestic relations order.  No
Awards shall be subject, in whole or in part, to attachment, execution, or levy
of any kind, and any purported transfer in violation hereof shall be null and
void.

 

(b)Administrator Action.  Notwithstanding Section 11(a), the Administrator, in
its discretion, may provide either in the Award Certificate regarding a given
Award or by subsequent written approval that the grantee (who is an employee or
director) may transfer his or her Non-Qualified Stock Options to his or her
immediate family members, to trusts for the benefit of such family members, or
to partnerships in which such family members are the only partners, provided
that the transferee agrees in writing with the Parent to be bound by all of the
terms and conditions of the Plan and the applicable Award.

 

(c)Family Member.  For purposes of Section 11(b), “family member” shall mean a
grantee’s child, stepchild, grandchild, parent, stepparent, grandparent, spouse,
former spouse, sibling, niece, nephew, mother-in-law, father-in-law, son-in-law,
daughter-in-law, brother-in-law, or sister-in-law, including adoptive
relationships, any person sharing the grantee’s household (other than a tenant
of the grantee), a trust in which these persons (or the grantee) have more than
50 percent of the beneficial interest, a foundation in which these persons (or
the grantee) control the management of assets, and any other entity in which
these persons (or the grantee) own more than 50 percent of the voting interests.

 

(d)Designation of Beneficiary.  Each grantee to whom an Award has been made
under the Plan may designate a beneficiary or beneficiaries to exercise any
Award or receive any payment under any Award payable on or after the grantee’s
death.  Any such designation shall be on a form provided for that purpose by the
Administrator and shall not be effective until received by the
Administrator.  If no beneficiary has been designated by a deceased grantee, or
if the designated beneficiaries have predeceased the grantee, the beneficiary
shall be the grantee’s estate.



14

--------------------------------------------------------------------------------

 



 

SECTION 12.  TAX WITHHOLDING

 

(a)Payment by Grantee.  Each grantee shall, no later than the date as of which
the value of an Award or of any Stock or other amounts received thereunder first
becomes includable in the gross income of the grantee for Federal income tax
purposes, pay to the Parent or its Subsidiaries, or make arrangements
satisfactory to the Administrator regarding payment of, any Federal, state, or
local taxes of any kind required by law to be withheld by the Parent or its
Subsidiaries with respect to such income.  The Parent and its Subsidiaries
shall, to the extent permitted by law, have the right to deduct any such taxes
from any payment of any kind otherwise due to the grantee.  The Parent’s
obligation to deliver evidence of book entry (or stock certificates) to any
grantee is subject to and conditioned on tax withholding obligations being
satisfied by the grantee.

 

(b)Payment in Stock.  In connection with its obligations to withhold Federal,
state, city or other taxes from amounts paid to grantees, the Parent or its
Subsidiaries may make any arrangements that are consistent with the Plan as it
may deem appropriate. Without limitation of the preceding sentence, the Parent
shall have the right to reduce the number of shares of Stock otherwise required
to be issued to a grantee (or other recipient) in an amount that would have a
Fair Market Value on the date of such issuance equal to all Federal, state, city
or other taxes as shall be required to be withheld by the Parent or its
Subsidiaries pursuant to any statute or other governmental regulation or ruling
and paid to any Federal, state, city or other taxing authority.

SECTION 13.  SECTION 409A AWARDS.    

 

To the extent that any Award is determined to constitute “nonqualified deferred
compensation” within the meaning of Section 409A (a “409A Award”), the Award
shall be subject to such additional rules and requirements as specified by the
Administrator from time to time in order to comply with Section 409A.  In this
regard, if any amount under a 409A Award is payable upon a “separation from
service” (within the meaning of Section 409A) to a grantee who is then
considered a “specified employee” (within the meaning of Section 409A), then no
such payment shall be made prior to the date that is the earlier of (i) six
months and one day after the grantee’s separation from service, or (ii) the
grantee’s death, but only to the extent such delay is necessary to prevent such
payment from being subject to interest, penalties and/or additional tax imposed
pursuant to Section 409A.  Further, the settlement of any such Award may not be
accelerated except to the extent permitted by Section 409A.

 

SECTION 14.  TRANSFER, LEAVE OF ABSENCE, ETC.

 

For purposes of the Plan, the following events shall not be deemed a termination
of employment:

 

(a)a transfer to the employment of the Parent from a Subsidiary or from the
Parent to a Subsidiary, or from one Subsidiary to another;

 

(b)an approved leave of absence for military service or sickness, or for any
other purpose approved by the Parent or its Subsidiaries, as the case may be, if
the employee’s right to

15

--------------------------------------------------------------------------------

 



re-employment is guaranteed either by a statute or by contract or under the
policy pursuant to which the leave of absence was granted or if the
Administrator otherwise so provides in writing; or

 

(c)the transfer in status from one eligibility category under Section 4 hereof
to another category.

 

SECTION 15.  AMENDMENTS AND TERMINATION

 

The Board may, at any time, amend or discontinue the Plan and the Administrator
may, at any time, amend or cancel any outstanding Award for the purpose of
satisfying changes in law or for any other lawful purpose, but no such action
shall adversely affect rights under any outstanding Award without the holder’s
consent.  Except as provided in Section 3(c) or 3(d), without prior stockholder
approval, in no event may the Administrator exercise its discretion to reduce
the exercise price of outstanding Stock Options or effect repricing through
cancellation and re-grants or cancellation in exchange for cash or another
Award.  To the extent required under the rules of any securities exchange or
market system on which the Stock is listed, to the extent determined by the
Administrator to be required by the Code to ensure that Incentive Stock Options
granted under the Plan are qualified under Section 422 of the Code, or to ensure
that compensation earned under Awards qualifies as performance-based
compensation under Section 162(m) of the Code, Plan amendments shall be subject
to approval by the stockholders of the Parent entitled to vote at a meeting of
stockholders.  Nothing in this Section 15 shall limit the Administrator’s
authority to take any action permitted pursuant to Section 3(d).

 

SECTION 16.  STATUS OF PLAN

 

With respect to the portion of any Award that has not been exercised and any
payments in cash, Stock or other consideration not received by a grantee, a
grantee shall have no rights greater than those of a general creditor of the
Parent unless the Administrator shall otherwise expressly determine in
connection with any Award or Awards.  In its sole discretion, the Administrator
may authorize the creation of trusts or other arrangements to meet the Parent’s
obligations to deliver Stock or make payments with respect to Awards hereunder,
provided that the existence of such trusts or other arrangements is consistent
with the foregoing sentence.

 

SECTION 17.  GENERAL PROVISIONS

 

(a)No Distribution.  The Administrator may require each person acquiring Stock
pursuant to an Award to represent to and agree with the Parent in writing that
such person is acquiring the shares without a view to distribution thereof.

 

(b)Delivery of Stock Certificates.  Stock certificates to grantees under the
Plan shall be deemed delivered for all purposes when the Parent or a stock
transfer agent of the Parent shall have mailed such certificates in the United
States mail, addressed to the grantee, at the grantee’s last known address on
file with the Parent.  Uncertificated Stock shall be deemed delivered for all
purposes when the Parent or a Stock transfer agent of the Parent shall have
given to the grantee by electronic mail (with proof of receipt) or by United
States mail, addressed to the

16

--------------------------------------------------------------------------------

 



grantee, at the grantee’s last known address on file with the Parent or any
Subsidiary, notice of issuance and recorded the issuance in its records (which
may include electronic “book entry” records).  Notwithstanding anything herein
to the contrary, the Parent shall not be required to issue or deliver any
certificates evidencing shares of Stock pursuant to the exercise of any Award,
unless and until the Administrator has determined, with advice of counsel (to
the extent the Administrator deems such advice necessary or advisable), that the
issuance and delivery of such certificates is in compliance with all applicable
laws, regulations of governmental authorities and, if applicable, the
requirements of any exchange on which the shares of Stock are listed, quoted or
traded.  All Stock certificates delivered pursuant to the Plan shall be subject
to any stop-transfer orders and other restrictions as the Administrator deems
necessary or advisable to comply with federal, state or foreign jurisdiction,
securities or other laws, rules and quotation system on which the Stock is
listed, quoted or traded.  The Administrator may place legends on any Stock
certificate to reference restrictions applicable to the Stock.  In addition to
the terms and conditions provided herein, the Administrator may require that an
individual make such reasonable covenants, agreements, and representations as
the Administrator, in its discretion, deems necessary or advisable in order to
comply with any such laws, regulations, or requirements.  The Administrator
shall have the right to require any individual to comply with any timing or
other restrictions with respect to the settlement or exercise of any Award,
including a window-period limitation, as may be imposed in the discretion of the
Administrator. 

 

(c)Stockholder Rights.  Until Stock is deemed delivered in accordance with
Section 17(b), no right to vote or receive dividends or any other rights of a
stockholder will exist with respect to shares of Stock to be issued in
connection with an Award, notwithstanding the exercise of a Stock Option or any
other action by the grantee with respect to an Award.

 

(d)Other Compensation Arrangements; No Employment Rights.  Nothing contained in
the Plan shall prevent the Board from adopting other or additional compensation
arrangements, including trusts, and such arrangements may be either generally
applicable or applicable only in specific cases.  The adoption of the Plan and
the grant of Awards do not confer upon any employee any right to continued
employment with the Parent or any Subsidiary.

 

(e)Trading Policy Restrictions.  Option exercises and other Awards under the
Plan shall be subject to the Parent’s insider trading policies and procedures,
as in effect from time to time.

 

(f)Forfeiture of Awards under Sarbanes-Oxley Act.  If the Parent is required to
prepare an accounting restatement due to the material noncompliance of the
Parent, as a result of misconduct, with any financial reporting requirement
under the securities laws, then any grantee who is one of the individuals
subject to automatic forfeiture under Section 304 of the Sarbanes-Oxley Act of
2002 shall reimburse the Parent for the amount of any Award received by such
individual under the Plan during the 12-month period following the first public
issuance or filing with the United States Securities and Exchange Commission, as
the case may be, of the financial document embodying such financial reporting
requirement. In addition, the Awards granted hereunder to the executive officers
of the Parent are subject to the clawback policy of Parent in effect from time
to time.

 



17

--------------------------------------------------------------------------------

 



(g)Section 82 and Section 1043 of the Companies Act.  The  Parent and any
Subsidiary incorporated in Ireland may do all such things as are contemplated by
the Plan except to the extent that they are prohibited by Section 82 and Section
1043 of the Companies Act 1963.  Nothing in this Section 17(g) shall prohibit
anything which may be done as contemplated by the Plan by a Subsidiary which is
incorporated outside of Ireland.

 

SECTION 18.  EFFECTIVE DATE OF PLAN

 

This Plan became effective upon approval by the holders of a majority of the
votes cast at an October 7, 2008 meeting of stockholders at which a quorum was
present.  No grants of Stock Options and other Awards may be made hereunder
after the tenth anniversary of the Effective Date and no grants of Incentive
Stock Options may be made hereunder after the tenth anniversary of the date the
Plan is approved by the Board.

 

SECTION 19.  GOVERNING LAW

 

This Plan and all Awards and actions taken thereunder shall be governed by, and
construed in accordance with, the laws of the Commonwealth of Massachusetts,
applied without regard to conflict of law principles.

 

SECTION 20.  DISPUTE RESOLUTION

 

All disputes and differences arising out of the Plan or otherwise in connection
therewith may be referred by the Parent to arbitration pursuant to the
procedures set forth in the applicable grant agreement of any grantee so
affected.

 

AMENDED BY THE BOARD OF DIRECTORS OF ALKERMES PLC: MARCH 23, 2016

AMENDED BY THE BOARD OF DIRECTORS OF ALKERMES PLC: MARCH 26, 2015

AMENDED AND RESTATED BY THE BOARD OF DIRECTORS OF ALKERMES PLC: SEPTEMBER 16,
2011

AMENDED BY THE BOARD OF DIRECTORS OF ALKERMES, INC: SEPTEMBER 12, 2011

DATE APPROVED BY BOARD OF DIRECTORS OF ALKERMES, INC.: JULY 15, 2008

DATE APPROVED BY STOCKHOLDERS OF ALKERMES, INC.:  OCTOBER 7, 2008

18

--------------------------------------------------------------------------------